Case 2:18-cr-00515-MCA Document Filed 04/30/20 Page 1 of 36 PagelD: 187

  
  

9 REM KATCHER
LAW GROUP.:-

April 30, 2020

VIA ECF AND EMAIL

Hon. Madeline Cox Arleo

United States District Judge

United States District Court

M.L.K. Jr. Federal Building & Courthouse

50 Walnut Street

Newark, NJ 07102

Re: United States v. Gary Basralian
Docket No. 18 CR 515 (MCA)
Our File No. TBD

Dear Judge Arleo:

Gary Basralian moves this Court to order compassionate release under the
First Step Act and 18 U.S.C. § 3582(c)(1)(A) on the grounds that his age, serious
medical conditions, and inability to protect himself against infection and probable
death from COVID-19, which has taken hold in his prison facility, constitute

extraordinary and compelling circumstances.

INTRODUCTION

The Coronavirus {COVID-19) pandemic has seized the world — and acutely
this country - in its grip. There is much fear and uncertainty, and rightly so. On
March 11, 2020, when the World Health Organization (“WHO”) declared COVID-19
a global pandemic, there were more than 118,000 cases in 114 countries and 4,291

deaths. As of April 4, 2020, less than a month later, there are 1,159,515 confirmed

 

25 East Salem Street, Suite 400 Hackensack, New Jersey 07601
www.RemLawGroup.com * 201.488.1234 © fax 201.488.3100
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 2 of 36 PagelD: 188

cases, and 62,376 deaths.' On April 3 - just a day earlier — Attorney General
William Barr made a formal declaration of an emergency, acknowledging
emergency conditions are materially affecting the functioning of the Bureau of
Prisons (“BOP”) and expanding the categories of prisoners eligible for release.

In the face of this pandemic, the plight of inmates and detainees across
America is particularly dire. Prisons by nature are conducive to disease spread
because they are contained populations living in confined, close quarters with
limited hygiene and medical care. The social distancing, isolation, and strict
hygiene necessary to contain the disease and protect the most vulnerable inmates
is limited or impossible.? The only way to mitigate or reduce the potential death
toll, given the hard realities of the large numbers of medically vulnerable and
aged inmates and the conditions of confinement, is to decrease the jail and prison

population by releasing the particularly vulnerable.*

 

‘Coronavirus COVID-19 Global Cases, JOHN HOPKINS UNIV., https://coronavirus.jhu.edu/map.html

{last visited April 4, 2020),
? See INTERIM GUIDANCE ON MANAGEMENT OF CORONAVIRUS DISEASE 2019 (COVID-19) IN

CORRECTIONAL AND DETENTION FACILITIES, CENTERS FOR DISEASE CONTROL 2
(2020}, https:/Awww.cde.gov/coronavirus/2019-ncov/downloads/quidance-correctional-

detention.pdf [hereinafter CDC Guidance].
3 See Jan Ransom & Alan Feuer, “A Storm is Coming”: Fears of an inmate Epidemic as the Virus

Spreads in the Jails, N.Y. TIMES (Mar. 20, 2020),
https://jwww. nytimes.com/2020/03/20/nyregion/nyc-coronavirus- rikers-island.html (quoting the
chief medical officer of New York City’s jail system: “A storm is coming...

Please let as many out as you possibly can.”).
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 3 of 36 PagelD: 189

I. THE ADMINISTRATIVE EXHAUSTION REQUIREMENT MUST BE WAIVED

BECAUSE OF ITS FUTILITY.

In response to the COVID-19 pandemic, courts have entertained motions for
compassionate release under 18 U.S.C. § 3582(c}(1})(A), which authorizes courts to
modify terms of imprisonment “upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such
a request by the warden of the defendant's facility, whichever is earlier” to reduce
the term of imprisonment upon determining that extraordinary and compelling
reasons warrant such a reduction.""

§ 3582(c)(1A) imposes a statutory requirement of exhaustion, but as the
Court just recognized in United States v. Perez, “|e]ven where exhaustion is
seemingly mandated by statute .. . the requirement is not absolute.”® There are
generally three bases for waiver of an exhaustion requirement: First, where it
would be futile, either because of agency decision-maker bias or “because the
agency has already determined the issue.” Second, “exhaustion may be
unnecessary where the administrative process would be incapable of granting

adequate relief,” including situations involving undue delay, where catastrophic

 

418 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).
5 No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020), quoting Washington v.
Barr, 925 F.3d 109, 118 (2d Cir. 2019).

3
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 4 of 36 PagelD: 190

health consequences can result. Third, “exhaustion may be unnecessary where
pursuing agency review would subject plaintiffs to undue prejudice. ”®

In Perez, the district court in the Southern District of New York concluded
that ail three exceptions to the exhaustion requirement applied to the defendant's
request, citing the ongoing COVID-19 pandemic, the inmate’s health condition,
and the irreparable harm delay would cause.’ Other courts have made similar
findings of waiver under the unique circumstances presented by the confluence of
a serious and deadly pandemic with a defendant's medical vulnerability. See e.g.
United States v. Powell, No. 1:94-cr-316(ESH), ECF No. 98 (D.D.C. Mar. 28, 2020)
(finding administrative exhaustion futile, waiving § 3582(c)(1)(A)’s exhaustion
requirement, and granting motion for compassionate release in light of COVID-19
pandemic and defendant's underlying health issues); United States v. Latrice,
Colvin, No. 3:19CR179 (JBA}, 2020 WL 1613943, at 2 (D. Conn. Apr. 2, 2020);
United States v. Agustin Francisco Huneeus, No, 29 CR 10117 (IT} ECF Docket no.
642 (D. Mass. Mar.17, 2020); United States v. James Arberry, No. 15 Cr. 594 (JPO),
ECF Docket no. 84 (S.D.N.Y. Nov. 12, 2019).

The Third Circuit has similarly held the requirement of administrative
exhaustion of claims “may be excused if an attempt to obtain relief would be

futile or where the purposes of exhaustion would not be served.”®

 

® fe, at *2-4, quoting Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019).
? See Perez, No. 17cr513-3(AT), ECF No. 98 at 4.
8 Cerverizzo v. Yost, 380 F. App’x. 115, 116 (3d Cir. 2010) (emphasis added). citing Woodall v. Fed.
Bureau of Prisons, 432 F.3d 235, 239 n.2 (3d Cir. 2005); Schandelmeier v. Cunningham, 819 F.2d 52,
53 (3d Cir. 1986); Gambino v. Morris, 134 F.3d 156, 1717 (3d Cir. 1998) (Roth, J, concurring); Totaro
v. Warden Fort Dix DCI, 742 F. App’x 596 (3d Cir. 2078).

4
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 5 of 36 PagelID: 191

“[Aldministrative remedies need not be pursued if the litigant's interests in
immediate judicial review outweigh the government's interests in the efficiency or
administrative autonomy that the exhaustion doctrine is designed to further.”®
Application of this balancing principle is, and should be, “intensely practical.”
The Third Circuit’s recent decision in United States v. Francis Raia, No. 20-
1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) should not summarily preclude
relief and does not require denial here. There, the Court of Appeals denied a
remand to the district court for determination of Raia‘s motion for compassionate
release, which had been denied by the district court on the basis that it no longer
had jurisdiction because the government had filed an appeal of Raia’s sentence.
The Court of Appeals believed that remand would be “futile” because Raia failed
to comply with § 3582(c}(1)(A)’s exhaustion requirement. The district court's
indicative ruling did not mention the exhaustion requirement, and there was no
factual or legal argument presented before that court, or the Court of Appeals, as
to the exhaustion requirement. Aaa cannot be read as holding that the exhaustion
requirement cannot be waived, nor does it address under which circumstances
waiver would be inappropriate. Because there is existing precedent for waiver of
statutory administrative exhaustion requirements under particular circumstances,
such as futility, or where the delay inherent in the process subjects the defendant

to irreparable injury or prejudices him, there is no reason for this Court to adopt

 

° West v. Bergland, 611 F.2d 710, 715 (8th Cir.1979}, cert. denied, 449 U.S. 821 (1990).
0 Bowen v. City of New York, 476 U.S., at 484, 106 S.Ct, at 2032, citing Mathews v. Eldridge, 424
U.S. 319, 331, n.11(1976).

5
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 6 of 36 PagelID: 192

the holding in Aaia as precluding relief in all circumstances where thirty days have
not elapsed or the BOP’s administrative appeal process has been exhausted.
Since the exhaustion issue was not briefed below, the Court's brief discussion of
the issue should be considered dicta.

As in Perez, we urge Your Honor to waive the exhaustion requirements of
18 U.S.C. § 3582. All three of the aforementioned exceptions apply here. The relief
the BOP might provide will likely, because of “undue delay, become inadequate”
and, importantly, Mr. Basralian will be unduly prejudiced by such delay.”" Even a
few weeks’ delay carries the risk of catastrophic health consequences.

Mr. Basralian submitted a request to file an F-8 form requesting
compassionate release because of his age and medical conditions on March 28,
2020. (Exhibit A, Request to BOP). On or about Aprii 25, 2020, Mr. Basralian
received a verbal denial but no formal, written response has been received to
date, so Mr. Basralian cannot even begin the administrative appeal process. Since
filing his application for compassionate relief, the number of cases of infected
staff and inmates in BOP facilities nationwide has soared from 19 on March 26,
2020 to 259 infected staff and inmates on April 6, with 8 deaths. As of April 29,
2020, there are 27 inmates and 3 staff members at Camp Ft. Dix with the virus.” It

should be noted that the camp has been closed to visitors since March 15, 2020,

 

"| Perez, supra, quoting Washington, supra, 925 F.3d at 120-21; Bowen v. City of New York, 476
U.S. 467, 483) (1985) {irreparable injury justifies waiver of exhaustion requirements). Mew York v.
Sullivan, 906 F.2d 910, 918 (2d Cir. 1990) (holding that waiver was appropriate where “enforcement
of the exhaustion requirement would cause the claimants irreparable injury” by risking
“deteriorating health, and possibly even ,.. death”).

"2 https:/Avww.bop.gov/coronavirus/

6
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 7 of 36 PagelD: 193

so the only means for the virus to enter the facility is via staff interactions with
each other and prisoners. As of this writing, the number of inmates in the BOP
system with COVID-19 has exceeded 1500 and the number of staff has exceeded
300.7 Given the aggressive spread of the disease, the inherent vulnerability of
inmates to disease because of the nature of their incarceration, the lack of testing
and the high numbers of asymptomatic carriers, the Court can presume that by
the time thirty days has passed (as it is clear there will be no exhaustion of the
BOP’s notoriously slow appeals process), the prisons and their surrounding
communities will be overwhelmed, inevitably leading to deaths. Succinctly, by
then any access to the courts will be meaningless to vulnerable inmates like Mr.
Basralian, who because of his age and underlying medical conditions is
statistically more likely to contract the disease and die.

Mr. Basralian is 72 years old and suffers from a host of medical conditions
which predate his entry into prison (PSR §§ 83-87):

a. High blood pressure and high cholesterol, first diagnosed in 1999. He

was treated primarily with medication until he required surgery at

Mount Sinai, New York, New York in February, 2015 to implant stents to
improve blood circulation and stop fainting and dizziness episodes.

b. He had a second surgery two months later, in April, 2015, to address his
worsening heart disease, and this time had an aortic valve replacement

 

8 https:/Awww.bop.gov/coronavirus/
14 PRELIMINARY ESTIMATES OF THE PREVALENCE OF SELECTED UNDERLYING HEALTH
CONDITIONS AMONG PATIENTS WITH CORONAVIRUS DISEASE 2019 -— UNITED STATES
FEBRUARY 12-MARCH 28, 2020, CENTERS FOR DISEASE CONTROL COVID-19 RESPONSE TEAM 2
{2020}, https:/Awww.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6913e2-H.pdf__ (demonstrating the
majority of patients with one or more conditions suffered serious complications after being
diagnosed with COVID-19, requiring hospitalization, sometimes in intensive care) [hereinafter
Underlying Health Conditions Study\.
7
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 8 of 36 PagelD: 194

and triple by-pass surgery, harvesting veins from his legs to rebuild his
cardiac circulation system.

c. He is prescribed a host of medications to maintain his health, including:
astorvastatin (to lower cholesterol}, metroprolo! tartrate (to regulate
heart rate, and to treat angina, hypertension, and heart disease},
sildenaiil citrate (to treat pulmonary arterial hypertension}, and
Wellbutrin Sr (to treat major depressive disorder).

These underlying medical conditions create a higher risk for severe illness
caused by COVID-19, as identified by the CDC. A study in the Journal of the
American Medical Association (JAMA) released April 22, 2020 indicates that in the
largest-to-date study of hospitalized COVID-19 positive patients (5700 patients},
the number one co-morbid factor was hypertension (57% of hospitalized
patients)."® The top COVID-19 comorbidities listed in New York by the NY Times
on April 16 include hypertension, diabetes, high cholesterol, and coronary artery
disease — of which Mr. Basralian suffers from three.’® Mr. Basralian’s cardiologist,
Dr. William Lyons, notes “Mr. Gary Basralian is at high risk of a grave outcome
from a Covid-19 infection. As per the [Center for Disease Control guidelines], his
risk of death is increased by his age (greater than 65) and coronary artery bypass
surgery with 3 bypasses and aortic valve replacement in April, 2015. His cardiac
condition will require life-long access to quality medical care, cardiac medication

and cardiac testing.””’

8 Safiya Richardson, M.D., M.P.H., “Presenting Characteristics, Comorbidities, and Outcomes
Among 5700 Patients Hospitalized with COVID-19 in the New York City Area”, JAMA (April 22,

2020) https://jamanetwork.com/journals/jama/fullarticle/2765184

6 Danny Hakim, Asthma is Absent Among Top COVID-19 Risk Factors, Early Data Shows, NY

Times (April 20, 2020) https:/Avww.nytimes.com/2020/04/16/health/coronavirus-asthma-risk. html.

” Letter of Dr. William Lyons, dated April 21, 2020, attached hereto as Exhibit B.
8

 
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 9 of 36 PagelD: 195

To further complicate issues, Mr. Basralian was scheduled to have an
echocardiogram to monitor his heart condition, and although he was promised
that the camp cardiologist would examine him and make the referral, that has not
occurred. Studies have conclusively demonstrated that individuals with multiple
comorbid conditions — such as Mr. Basralian — fare much worse than the average
individual who may become infected.'"* The CDC has specifically identified the
population most at risk of death from the disease to include adults 65 years or
older and anyone with chronic medical conditions, such as long disease, heart
disease, and diabetes."® Finally, and even more compelling, is that the BOP is ill-
prepared to address the breath and severity of this healthcare crisis.”

An older inmate with simply diabetes, fet alone multiple serious medical
conditions, has been granted compassionate release on the basis of his
heightened vuinerability to the disease. See United States v. Rodriguez, No. 2:03-
cr-271, Doc. # 135 at 2 (E.D.P.A. Apr. 1, 2020) (granting compassionate release
because for a diabetic inmate, “nothing could be more extraordinary and
compelling than this pandemic”); United States v. Colvin, supra (defendant's
diabetes substantially increases her risk of severe illness if she contracts COVID-

19).

 

18 fd.

8 See. “People Who Are At Higher Risk,” CDC (March 26, 2020),
https:/Avww.cde.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

20 See, e.g. Danielle Ivory, “We Are Not A Hospital.”: A Prison Braces for the Coronavirus, NY
Times (March 17 2020), www.nytimes.com/2020/03/17/us (citing densely populated living
conditions, dearth of soap, hand sanitizer, and protective gear and impossibility of maintaining
safe distance between inmates and guards as reasons prisoners are at particular risk of infection.)

9
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 10 of 36 PagelD: 196

Given the rapid progression of the disease, the WHO's recent assertion that
the virus may be airborne, and the Attorney General’s emergency declaration that
the rapid escalation of the disease impacts the BOP’s ability to effectively function,
the Court can comfortably determine that requiring Mr. Basralian to wait longer
than he already has would be inadequate to prevent him from contracting COVID-
19. Although 30 days have passed, Mr. Basralian has only received a verbal denial
and nothing in writing. As such, he is in limbo as to which procedural direction he
must take in order to pursue the requested relief. Enforcement of the
administrative requirements under these circumstances would likely inflict the
greatest irreparable injury to Mr. Basralian: his death.

ll. THERE ARE EXTRAORDINARY AND COMPELLING REASONS JUSTIFYING

COMPASSIONATE RELEASE.

18 U.S.C. § 3582(c) provides a path for defendants in “extraordinary and
compelling circumstances” to be released from prison early. A sentence reduction
under the statute must comply with the 18 U.S.C. § 3553(a) factors and any
applicable policy statements issued by the Sentencing Commission. The
Sentencing Commission provided a catch-all provision that allowed the BOP
Director to determine “there exists in the defendant's case an extraordinary and
compelling reason other than, or in combination with, the reasons described in
subdivisions (A) through (C).” § 1B1.13 cmt. n.1(D). Extraordinary and compelling
reasons “need not have been unforeseen at the time of sentencing.” § 1B1.13 cmt.
n.2.

10
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 11 of 36 PagelD: 197

The Sentencing Commission’s policy statement has not been amended
since the First Step Act was enacted, even though the FSA amended 8 3582(c) to
allow the defendant to bring a motion for release, nor has it been replaced.
U.S.S.G. § 1B1.13 cmt. n.1(D) allows only the BOP to determine what constitutes
“extraordinary and compelling” which, as narrowly interpreted, renders the FSA’s
goal to increase the number of motions considered and granted impermissibly
stunted. As such a growing body of district courts have held that they have
discretion “to determine whether any extraordinary and compelling reasons other
than those in U.S.S.G. § 1b1.3 cmt. n.1 (A)-(C) warrant granting relief.”

As these courts have found, “[t]he only way direct motions to district courts
would increase the use of compassionate release is to allow district judges to
consider the vast variety of circumstances that may constitute “extraordinary and
compelling.’” United States v. Rodriguez, No. 17-CR-00021-WHO-1, 2019 WL
6311388, at *7 (N.D. Cal. Nov. 25, 2019) (internal citation and quotation marks
omitted). Unqualified “deference to the BOP no longer makes sense now that the
First Step Act has reduced the BOP's role.” Fox, 2019 WL 3046086, at *3. Thus, the
director's prior “interpretation of ‘extraordinary and compelling’ reasons is

informative,” but not dispositive.

 

| United States v. Brown, 411 F. Supp. 3d 446, 449-51 (S.D. lowa 2019}, citing United States v.
Cantu, N. 1:05-CR-458-1, 2019 WL 2498923 at *5 (S.D. Tex. June 17. 2019). See a/so, United States
v. Sotelo, No 2:14-cr-00652-MAK, 2019 U.S. Dist. LEXIS 135051 at *22 (E.D. Pa. Aug. 7, 2019);
United States v. Mady Chan, No. 96-CR-00094-JSW-13, 2020 WL 1527895 (N.D. Cal. Mar. 31, 2020);
United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United
States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019).

2 United States v. Adams, No. 6:94-CR-302, 2019 WL 3751745, at *3 (M.D.N.C. Aug. 8, 2019).

11
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 12 of 36 PagelD: 198

While continuing to act in harmony with the § 3553 (a) factors, the Court
has the discretion to determine that the confluence of Mr. Basralian’s high risk
medical conditions and the likely rapid escalation of the COVID-19 disease at
Camp Ft. Dix create circumstances that qualify as extraordinary and compelling.”
Second, the Court can determine that the specific nature of Mr. Basralian’s
confinement at Ft. Dix and the BOP’s response to the pandemic thwart any efforts
he may personally take to protect himself from the deadly disease. Third, the
Court can find that Mr. Basralian’s risk for contracting the disease and suffering
severe complications like hospitalization is a risk that radiates outward, affecting
the lives and health of other inmates, staff, and the surrounding community.

Considering Mr. Basralian’s medical conditions, age, and the threat from
confirmed COVID-19 cases in staff and inmates at Ft. Dix, and given the known
rapid escalation of infection, Mr. Basralian meets the “extraordinary and
compelling circumstances’ standard of § 3582(c)(1)(A)(i).24 He meets this standard
whether under the more narrow definition of the Sentencing Commission, or the
broader definition this Court may adopt.

It is an unfortunate reality that jails, prisons, and other closed settings carry
with them a much greater risk of transmission for infectious diseases like COVID-

73 See United States v. Resnick, No. 14 CR 810 (CM), 2020 WL 1651508 (S.D.N.Y. Apr. 2, 2020)
(finding that defendant’s high susceptibility to COVID-19 as a 65-year-old diabetic with liver
disease falls in purview of catchall subdivision and warrants release).

*4 See United States v. Rodriguez, No. 2:03-cr-271, Doc. # 135 at 2 (E.D. P.a. Apr. 1, 2020) (granting
compassionate release because for a diabetic inmate, “nothing could be more extraordinary and
compelling than this pandemic”); United States v. Colvin, supra (defendant's diabetes substantially
increases her risk of severe illness if she contracts COVID-19),

12
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 13 of 36 PagelD: 199

19.° Self- preservation and care in the context of a deadly, highly contagious virus
in the prison facility consists of social distancing, strict compliance with hand
washing and hygiene, the use of a mask, and isolation from exposed or infected
inmates. Mr. Basralian can do none of these things.

On March 16, 2020, the BOP cancelled all educational programs, reducing
the number of places the prisoners can congregate at Camp Ft. Dix. In the dining
room, inmates would stand in line, according to my client, “like sardines”, to get
meals. A single soap dispenser was added to the bathroom in a meek effort to
provide means to sanitize hands. As of March 22, religious services and classes
were cancelled, and chairs in the library and other common areas were removed.
As a result, inmates were restricted to congregating in their bunk areas where
they are housed with 120 men less than 3 feet apart who use the same bathroom,
while socializing and eating together. On March 23 the dining room, the largest
room aside from the dorms, was closed. This further restricted inmates’ ability to
attempt social distancing and left them confined to limited, smaller areas without
proper ventilation. Closing the dining room also forced inmates to each and sleep
in the cramped dorms with 120 other individuals. By April 1, 2020, inmates were
prevented from going outside to get fresh air. On April 3, 2020, prison guards
were still not wearing protective gear when interacting with the inmates. As

previously stated, visitors were disallowed from the facility approximately 2

 

5 Theodore M. Hammett, PhD, HIV/AIDS and Other Infectious Diseases Among Correctional
inmates: Transmission, Burden, and an Appropriate Response, AM. J. PUBLIC HEALTH (2006),
httos:/Awww.ncbi.nlm.nih.gov/pme/articles/PMC1470637/pdf/0960974. pdf.

13
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 14 of 36 PagelD: 200

weeks prior, sO any contamination from the virus would have only come from
BOP staff who were not wearing protective gear. The dorms are overcrowded and
there is nowhere for inmates to go. Medical staff checking inmate temperatures
require them to line up together. Inmates were not provided with sanitizer. On
April 27, inmates were provided with a spray to use on the toilet seats, however
the spray contained sulfonic acid, was only to be used outdoors, was supposed to
be washed down before contact with the skin, and in turn caused burns to
prisoners’ skin.

Under current conditions, social distancing and adequate hygiene cannot
be practiced nor followed in any sense. Nor can BOP isolate staff or inmates
infected with COVID-19 because they do not have adequate testing kits or PPE
and, as is now clear, a significant percentage of infected individuals are
asymptomatic. Mr. Basralian simply cannot provide self-care because he cannot
protect himself from the spread of a dangerous and highly contagious virus.

As public officials and the CDC have acknowledged, “[tj]his pandemic is
shedding a bright light on the extent of the connection between all members of
society: jails, prisons and other detention facilities are not separate, but are fully
integrated with our community.” By design, jails are not medical facilities. For
incarcerated individuals who are infected or very sick, the ability to properly treat
them and save their lives is very limited.

The Court cannot rely on BOP’s institutional expertise in this instance.
There is widespread acceptance in the medical and prison policy community that

14
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 15 of 36 PageID: 201

the pandemic will be particularly hard to control in prisons and undoubtedly
deadly to its occupants. As of April 2, 2020, BOP has instituted a fourteen-day
lockdown in facilities following the death of 4 inmates at Oakdale FCI in Louisiana
— all in a weeklong period, all within days of admission to hospitals. The success
of this stopgap measure in limiting the spread of COVID-19 in facilities — especially
those like Ft. Dix, where there are already confirmed cases in both inmates and
staff — has yet to be seen, but commonsense dictates that these new measures
will largely be ineffective. The disease has undoubtedly infected more staff and
inmates than “confirmed” numbers to date. Without access to regular testing, the
numbers, as they are in the general population, are skewed significantly lower.
Moreover, the BOP’s Pandemic Influenza Plan — widely touted by the BOP and
alluded to in response to a number of filings for compassionate release — is
patently insufficient to control the disease without further expansion of the
release of compromised and elderly inmates.

The numbers tell the tale. BOP’s Pandemic Influenza Plan Phase Two, was
introduced on March 13, 2020 to mitigate the spread of COVID-19, with national
measures intended to “ensure the continued effective operations of the federal
prison system and to ensure that the staff remain healthy and available for duty.”
That response consisted of suspension of social visits, legal visits and inmate
movement for 30 days, as well as official staff travel, training, and volunteer visits.
The BOP’s implemented screening protocols for inmates only require brief
examination for COVID-19 exposure risk factors and symptoms of newly arriving

15
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 16 of 36 PageID: 202

BOP inmates, not testing. The plan called for asymptomatic inmates with
exposure risk factors to be quarantined, and symptomatic inmates with exposure
risk factors isolated and tested for COVID-19 per local health authority protocols.
None of this addresses the danger to high-risk inmates like Mr. Basralian.

Indeed, these screening protocols have not prevented BOP facilities and
staff from becoming infected with COVID-19, nor have they limited the spread in
facilities with confirmed cases. On March 26, 2020, BOP Director Michael Carvajal
released a press statement praising the Pandemic Influenza response plan and the
“remarkably low” rates of infection, citing 10 inmates of out 146,000 and 8 staff
members out of 36,000 staff testing positive. He declared these numbers were “a
testament to our effective planning and exécution to-date.” These low numbers
now appear to reflect a lack of testing, which would have confirmed a growing
rate of infection among BOP inmates and staff.

On April 2, only a week after Director Carvajal’s press release, 2 inmates
died at FC! Oakdale in Louisiana; and 18 inmates and 17 staff members tested
positive for COVID-19.7” The local union president, Ronald Morris, reported many

more inmates were showing symptoms of infection. He specifically referenced the

 

26 Statement from BOP Director: BOP Response to COVID-19 Pandemic, Bureau of Prisons (Mar. 26,
2020, 3:30 P.M.), https:/Awww.bop.gov/resources/news/20200326 statement from director.jsp.

2 Death Toll fram COVID-79 at Oakdale Prison in Louisiana Continues to Climb, N.Y. Times (Apr. 2,
2020), https:/Avww.nytimes.com/reuters/2020/04/02/us/02reuters-health-coranavirus-prisons.html:
Luke Barr, Federal Prisons Facing Shortages of Resources Amid Coronavirus Outbreak, ABC NEWS
(Apr. 1, 2020, 4:16 P.M.}, https://abcnews.go.com/Health/federal-prisons-facing-shortages-
resources-amid- coronavirus-outbreak/story?id=69920966; Michael Balsamo & Michael R. Sisak,
Federal Inmates to be Locked in Cells for 14 Days Amid Virus, A.P. News (Apr. 1, 2020),
https://apnews.com/c6c546586b9d3769b10ce2ab2bffbbde.

16
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 17 of 36 PagelD: 203

lack of masks, gowns, and face shields; as in other parts of the couniry, the facility
lacked the means to test and protect against the virus.

By April 4, the death rate at FCl Oakdale tallied 5, with 2 additional deaths at
FCI Elkton, another low security prison in Ohio. The trajectory of deaths at
Oakdale, which is very similar to Ft. Dix in terms of its structure (dormitory style
versus individual cells and pods), poses a chilling prospect of Ft. Dix’s future and,
in particular, the safety of high-risk inmates like Mr. Basralian.2* Less than a week
after Director Carvajal’s press release, on April 1, 2020, the number of confirmed
cases publicly declared on the BOP website was 29 inmates and 30 staff members.
A day later, April 2, 2020, that number had risen to 75 inmates and 39 staff
members infected. On April 4, 2019, just two days later the total number of
confirmed infected cases rose to 120 inmates, and 54 staff. As of April 6, the
numbers have increased to 196 inmates, 63 staff and 8 deaths. It has become so

serious, that on March 31 a union for federal prison employees filed a complaint

 

78 The first inmate to die, Patrick Jones, presented with a persistent cough on March 19 and was
transported to a local hospital for treatment and evaluation. On March 20, the next day, he was
placed on a ventilator. On March 29, he passed away. BOP acknowledged that he was only 49
years old, but had “long term, preexisting medical conditions, which the CDC lists as risk factors
for developing more severe COIV19 disease.” Four days later, on April 2, 2020, there were two
additional deaths at Oakdale. 57-year-old James Wilson taken to a hospital with respiratory failure
on Monday, put on a ventilator on Tuesday, and was pronounced dead on Wednesday, along with
Nicholas Rodriguez, 43. David Townsend, 6&6, died Thursday. See Keegan Hamilton, 4 /nmates
Dead from Coronavirus as Outbreak Spirals at Louisiana Federal Prison, V\CE (Apr. 2, 2020, 12:07
P.M.),  https:/Avww.vice.com/en us/article/m7qdva/4-inmates-dead-from-covid- 19-as-outbreak-
spirals-at-louisiana-federal-prison; Kimberly Kindy, An Explosion of Coronavirus Cases Cripples a
Federal Prison in Louisiana, WASH. POST (Mar. 29,2020},
hitps:/Avww.washingtonpost.com/national/an-explosion-of-coranavirus-cases-cripples-a-federal-
prison-in-louisiana/2020/03/29/75a465c0-7 1d5-11ea-85cb-8670579b863d story.html. By April 4,
there was a fifth death at Oakdale and two at FCI Elkton.

17
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 18 of 36 PagelD: 204

with OSHA, in part asserting that the BOP has failed to mitigate the spread of the
virus in facilities, failed to maintain social distancing and failed to provide
protective equipment. https:/Awww.govexec.com/oversight/2020/04/federal-
prisons-pose-imminent-danger-spreading-covid-19-union-says/164390/.

On April 6, Attorney General William Barr told federal prosecutors to take
the COVID-19 pandemic into account when deciding whether to seek pretrial
detention for criminal defendants. The AG stated in his memorandum, “[e]ven
with the extensive precautions we are currently taking, each time a new person is
added to a jail, it presents at least some risk to the personnel who operate that
facility and to the people incarcerated therein,” the attorney general said. “It also
presents risk to the individual being remanded into custody — risk that is
particularly acute for individuals who are vulnerable to a serious infection.”
(emphasis added). Barr's memo also said prosecutors should use the same
analysis when evaluating virus-related petitions for release from incarcerated
defendants.

The facts lay bare BOP’s assurances of “strategic planning” do not include
widespread testing and contact tracing. Neither the screening protocols, the
professed testing protocol, nor the quarantine method espoused will accurately or
effectively identify and segregate inmates or staff with COVID-19, as between 25

and 40% of people may be asymptomatic carriers.”

 

78 Apoorva Mandavilli, /nfected but Feeling Fine: The Unwitting Coronavirus Spreaders, N.Y. Times

(Apr. 1, 2020}, https:/Avwww.nytimes.com/2020/03/3 1/health/coronavirus-asymptomatic-

transmission.html?auth=login-email&login=email.

18
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 19 of 36 PagelD: 205

ill. MR. BASRALIAN DOES NOT POSE A THREAT TO THE COMMUNITY AND
HIS REHABILITATION SHOULD BE CONSIDERED IN GRANTING HIS
COMPASSIONATE RELEASE.

The factors this Court must consider under 18 U.S.C. § 3553(a) are well-known:

1) the nature and circumstances of the offense and the history and characteristics

of the defendant;

2) the need for the sentence imposed—

a) to reflect the seriousness of the offense, to promote respect for the law, and
to provide just punishment for the offense;

b) to afford adequate deterrence to criminal conduct;

c) to protect the public from further crimes of the defendant; and

d) to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner;

3} the kinds of sentences available;

4) the kinds of sentence[s] and the sentencing range established for--

a) the applicable category of offense committed by the applicable category of
defendant as set forth in the guidelines [issued by the Sentencing
Commission ...;]

b) any pertinent policy statement guidelines [issued by the Sentencing

Commission ...;]

 

19
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 20 of 36 PagelD: 206

5) the need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct; and the need to
provide restitution to any victims of the offense.

Mr. Basralian was not convicted of a violent offense and has no prior
involvement with the criminal justice system. He received a 70-month sentence, a
severe sanction considering both his age and then-existing physical state. He has
been incarcerated since November 2019. In some respects, his incarceration has
been more severe than that experienced by younger, healthier inmates. He has
had frequent health issues, and his chronic, life-threatening conditions remain
largely uncontrolled. Reduction of his sentence under these extraordinary
circumstances, which could not have been contemplated at the time of
sentencing, does not diminish the original sentence and its intended purposes.
Indeed, the Court can impose strict terms of lifetime supervision, or probation, to
serve as a deterrent and sanction. Moreover, there are alternatives to reducing Mr.
Basralian’s sentence by allowing him a non-transfer furlough to home
confinement until such time as the prison system is better able to care for those in
Mr. Basralian’s condition.

Mr. Basralian’s age, prior history, and behavior during his incarceration
make him an extremely low risk for recidivism. During his time in prison, he
became Head Librarian wherein he established an informal book club and made
the library into a welcoming space for individuals to meet and exchange ideas. He
also was scheduled to start teaching a conversational Italian class in February but

20
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 21 of 36 PagelD: 207

that was postponed to March and now indefinitely. He has taken 3 levels of OSHA
classes and the examination for certification; classes on safety in the work place,
including PPE, chemicals, toxins and hazmat; blueprint reading for construction
and mechanical design; and, ServSafe on food safety {only half the course was
complete due to educational programs being suspended). He has had absolutely
no physical or verbal altercations with inmates or staff members during his
incarceration.

Mr. Basralian does not pose a danger to society if released. Statistically, his
age makes him a very low risk for recidivism. Should he be released, Mr.
Basralian initially will reside at his family’s home located at 3208 Seacrest Drive,
Lavallette, NJ 08735. The cabinets and refrigerator have been stocked in hopes of
Mr. Basralian’s arrival and a doctor and nurse practioner have been retained to
monitor his health vis-a-vis temperature and symptoms of COVID-19. Following a
14-day self-imposed quarantine, Mr. Basralian will relocate to live with his wife in
an apartment located at 71A Forest Drive, Springfield, NJ 07081. Mr. and Mrs.
Basralian will be the home’s only occupants.

Mr. Basralian’s health and safety remain his family’s primary concerns. His
sister, Karen, has written several letters to the Warden stating her concerns with
the deteriorating environment at the Camp and Mr. Basralian’s chronic medical
issues putting him directly in harm’s way.* The family will be providing financial

support and has expressed willingness to pay for any medical needs that arise.

 

30 See Letters, attached hereto as Exhibit C.

21
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 22 of 36 PagelD: 208

Although Mr. Basralian has been incarcerated for a short period of time, the
70-month sentence he received reflects the seriousness of the offense, deters
criminal conduct, and protects the public under § 3553(a). This is not diminished
by release of Mr. Basralian to home confinement, with or without electronic
monitoring, under the extraordinary circumstances presented here. If not
released, the 70-month sentence would more likely than not become a death
sentence due to Mr. Basralian’s chronic health conditions and the uncontrollable
spread of COVID-19 at Ft. Dix.

The Honorable U.S. District Judge James S. Gwin observed in his findings
relating to FCI Elkton that “discharge of incarcerated persons from the physical
confines of Elkton, not necessarily release from custody...where release options
may include but are not limited to : release to parole or community supervision;
transfer furlough (as to another facility, hospital, or halfway house); or non-
transfer furlough, which could entail a release person’s eventual return to Elkton
once the pandemic is over and the viral health threat abated” could address the
health crisis while still maintaining control over those under BOP supervision."
There are clearly options for the court and the BOP to address the current health

crisis and in particular those like Mr. Basralian who are medically vulnerable.

 

31 See Waler Pavlo, Federal Judge in Ohio Says FCI Elkton Meets “Cruel and Unusual Punishment”
Standard, Forbes, April 23, 2020,

 

cruel-and- unusual-punishment-standa rd/#6db4899020d4,
22
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 23 of 36 PagelD: 209

CONCLUSION

Mr. Basralian and inmates like him are unable to practice social distancing
or proper hygiene to prevent being infected with COVID-19. Unlike the public, he
cannot isolate himself and limit contact with others; he cannot wear a mask, wash
his hands ten to twenty times a day, or use hand sanitizer. He cannot cabin
himself off from asymptomatic prisoners or staff, and there is no testing available
to quell the growing threat. Ft. Dix has confirmed cases. It is only a matter of time
before it has confirmed deaths, and inmates like Mr. Basralian become a statistic
in the war against the COVID- 19 pandemic.

In light of the foregoing, we respectfully ask the Court to exercise its
discretion and save Mr. Basralian from an almost certain death.

Respectfully submitted,

 

tkhatcher@remlawgroup.com

Enclosures
cc: Courtney A. Howard, AUSA (via email and ECF)
Gary Basralian

23
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 24 of 36 PagelD: 210

EXHIBIT A
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 25 of 36 PagelID: 211

 

BP~A0148
JUNE 10
U_S_ DEPARTMENT Of JUSTICE

 

  

INMATE REQUEST TO STAFF cprrm ~

     

_ FED

 

 

YO: (Name and Title of Staff Member)

 

DATE:
March 28, 2020

 

 

 

 

Warden David E. Ortiz .
FROM: Gary Basralian REGISTER NO-=  71610-050
WORK ASSIGNMENT: Camp Librarian UNIT: . -B

 

 

SUBIECT: (Briefly state your question ox concern and the solution you are requesting.

Gontinne on kack, if necessary.

taken.
request.

Your fallure to be specific may result in no action heing
If necessary, you will be interviewed in order to successfully respond to your

Attorney General William Barr has directed the Bureau of Prisons to
immediately. release elderly, non-violent inmates who are most

Susceptible to the COVID-19 virus.

He also indicated the use. of

enhanced compassionate release to affect said release faster.

~ am 73 years old and diagnosed by medical staff with chronic coronary
artery disease in addition to suffering with chronic gastritis. and

scarred lungs.

-£ also underwent triple by-pass surgery and an aortic

valve replacement; my immune system is subject to compromise.

As such, I am requesting immediate release to home confinement for

health and .compassionate reasons.
at * &

Respectfully submitted |
Gary Basralian

.

   

DISPOSITION:

write below this Line)

 

 

Signature Staff Member

Retord Copy - File; Copy — Inmate

 

Date

Presexibed by P5512 -

PDE

FREE IN SECTION 6 UNEESS APPROPRIATE For Pemgibathy ROLDER

This form replaces BP-148.070 dated Oct 86
and BP~S148.070 APR 94 °

SECTION 6
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 26 of 36 PagelID: 212

EXHIBIT B
 

Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 27 of 36 PagelID: 213

ENGLEWOOD HEALTH | Cardiovascular Consultants

PHYSICIAN NETWORK

CARGIOVASCULAR

Evan D. Sehgal, MD,
FACE.

Diplomate, American Boards
of Internal Medicine &
Cardiology

William J. Lyons, MD,
FAC,

Diplomate, American Boards
of intemal! Medicine &
Cardiology

Lane J. Benoff, MD
Diplomate, American Boards
of internal Medicine &
Cardiology

Ramin S. Hastings, MD
Diplomate, American Boards
af Internal Medicine,
Cardiology & interventionas
Cardiology

 

f N rth J 777 Terrace Avenue, Suite 311
| OTINOTIN Jersey Hasbrouck Heights, NJ 07604-3110

Tel: 201-288-4252
Fax: 201-288-7172

englewoodhealthphysicians.arg

April 21, 2020

To Whom It May Concern:

Mr. Gary Basralian is at high risk of a grave outcome from a Covid-19 infection. As
per the CDC, his risk of death is increased by his age (greater that 65) and
coronary artery bypass surgery with 3 bypasses and aortic valve replacement in
April 2015. His cardiac condition will require life-long access to quality medical
care, cardiac medication and cardiac testing.

Mr. Basralian is an appropriate candidate for home confinement as he is ina low-
minimum risk security facility. He is deemed non-violent in terms of his behavior
in and out of prison. Home confinement will help mitigate his risk of infection
and death. It would also help by reducing overcrowding, improve his access to
soap, hand washing and social distancing.

Covid-29 infection in prison is a multi-state issue including New Jersey.
Preventing suffering and unnecessary death for prison staff and prisoners while
protecting the public are the goals of Federal memos and programs for the last 2
months. Please consider his release.

Sincerely,

   

will . Lyons, MD

 

 
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 28 of 36 PagelD: 214

EXHIBIT C
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 29 of 36 PagelID: 215

ExecAssistant@bop.qov CQ)

March 29, 2020

Dear Warden Ortiz:

My brother, Gary J. Basralian (71610050), is in your Camp facility at Fort Dix.
|- and my family - are very concerned about Gary’s health and the potential
spread of the COVID-19 virus into your Camp facility. The best of intentions
cannot keep this virus at bay during this pandemic.

Gary is nearly 73 years old and has been diagnosed by medical staff with chronic
coronary artery disease in addition to suffering with chronic gastritis and scarred
lungs. He also underwent triple by-pass surgery and an aortic valve replacement;
his immune system is subject to compromise. !f he contracted this virus, his life
could be in danger.

Attorney General William-Barr has directed the Bureau of Prisons to immediately
release elderly, non-violent inmates who are most susceptible to the COVID-19
virus. He also indicated the use of enhanced compassionate release to affect
these releases faster.

These men in the camp live in close quarters and in an old facility and the best of
intentions will not stop a virus which can be easily transmitted once exposed.

i hope the directives of the Attorney General will be implemented at your facility
as soon as possible and Gary and others like him will be released before
any COVID-19 cases hit the Camp.

Regards,

Karen M. Topjian

38 Regency Circle
Englewood, NJ 07631
201-394-8370

mcmdesigns@gmail.com
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 30 of 36 PagelID: 216

Regarding my brother, Gary Basralian 71610050: he fits the description of the elderly
with a severe medical condition. I do not know what provisions you are taking but the
For Dix facility is old and the men are living in close quarters. With limited medical staff
and equipment, how will the BOP care for those who come down with the virus? It could
be a nightmare if even one person gets the virus.

This virus has no care about the length of a sentence or where one is in that process. It
hits young and old but especially the elderly with weakened immune systems.

As a family, we are prepared to follow BOP directives if Gary is sent home for
confinement. I already have a sister-in-law in the hospital with COVID-19. It is difficult
to fight - even in a fully equipped, fully staffed medical facility.

I would like te hear what you can do for any affected inmates if the virus comes into the
facility. Will you be outlining this in a follow up email.

In summary, our family has been closely following what AG Barr has authorized and feel
that Gary Basralian fits in with the guidelines outlined for home confinement. Please, do
not put Gary, or other similar inmates with medical conditions at any unnecessary risk.
Time is of the essence.

Thank you for your consideration.

Karen Topjian
memdesigns@gmail.com

Ramen an, Poppin, abdih NACH CAL. GP
tenerican Society af Interior Designers

Ai Certified daterior Destgner #058
Gertie lglg fa Place Specials

Cortifed Green Professional

Neisurtd Aitehen and Gad vssocttiod.

VEC AE De aragitn

PT? POT-Saj-3RSi

Oe tote py g-83 7G

Lea ne pid psiqggis, cant
PecHdesigaisi Gialcum
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 31 of 36 PagelID: 217

April 5, 2020
Dear Warden Ortiz:

I appreciate the difficult position you are in but I believe my brother, Gary Basralian
71610050, is a strong candidate for home confinement due to COVID-19 because of
serious existing medical conditions. Gary, who will be 73 in July, has had open-heart
surgery (triple bypass and new aortic value), has gastritis, a low immune system and
scarred hings and shortness of breath. These illness fit Gary into the directives made by
Attorney General Barr on March 27th. As a result of his comments, we think Gary's
nee for home confinement is justified. We are very concerned for his health amidst
is crisis.

Attorney General William Barr has directed the Bureau of Prisons to immediately
release elderly, non-violent inmates whe are most susceptible to the COVID-19 virus. He
also indicated the use of enhanced compassionate release to affect said releases faster.

I have relatives who have this virus and it is very difficult to care for them. They are
isolated and are facing possible death, alone. I am fearful that unless you get Gary and
other men like him out, one case of the virus at the camp will doom them to the horrors
of illness in a substandard facility. Who will care for them? Will you or your staff tend.
them? Will you leave them to the minimal care of the few medical personal you have? Or
will you ask other prisoners to care for them? Who will provide the nourishment they-
need and who will clean up the bathrooms, clean their sheets, wash their clothes when
their fevers reach 104 degrees, or protect the other inmates from the constant cough
that is part of this virus? And how will you separate them in the large sleeping room they
now habitat when one or two, or ten get sick? The pattern can go on for months.

We all know this virus is very contagious and one infected person will lead to many
when they live in close quarters.

The men in the Camp are our brothers, fathers, and sons and they, no matter what they
have done, are loved by their families and deserve the care that the general public is
entitled to. You are their protectors, and are responsible for their care. I have been to
the Camp at Fort Dix many times and know that this is a very old building, lacks
ventilation, AC and the men sleep close quarters. If there is an outbreak in the camp, the
consequences can be overwhelming. And the continual confinement without exercise
and fresh air becomes demoralizing. Add this to the fear the inmates have for their own
families on the outside as well as the unknowns of their own situation, you have morale
problems. We on the outside are facing this ourselves as we stick to home confinement,
so J know the issues well.

Sir, waiting to send men for home confinement will cause bigger problems as times go
by. These men are now on their second quarantine. The first one started on March 16%.
No visitors were allowed in so the only people who could communicate the virus would
be staff. Now AG Barr says to send the men home after another 14-day confinement. He
probably doesn’t know that this is the 2™¢ go-round. I do not understand the resistance
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 32 of 36 PagelD: 218

of the BOP to sending these non-violent inmates’ home immediately for confinement.
Surely, if there is any contagion at this point, the BOP must take full responsibility.

We implore you not to wait to get these men out of a potentially dangerous
environment. We live in unprecedented times and, as a nation, are facing illness and
economic upheaval that only working together will solve. Please work with us.

Regards,

Karen Topjian
memdesigns@gmail.com

cc:
Donald J. Trump, President

William Barr, Attorney General

Michael Carvajal, Director Bureau of Prisons
Senator Cory Booker, NJ

Senator Robert Menendez, NJ

Senator Gerald Nadler, NY
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 33 of 36 PagelID: 219

@

Karen Topjian <mcmdesigns@gmail.com> Tue, Apr 7,
7:24 PM

to FTD/Exec

April 7, 2020

Re: Gary Basralian 71610050
Dear Warden Ortiz:
Thank you for your prompt reply to my previous email,

I have visited the BOP website as you suggested. My brother, Gary
Basralian saw his Case Worker, Ms. Wright, on March 30% and presented
her with the paperwork that is required for Home Confinement. He, at that
time, also discussed his health with her, going over the impact this virus
will have on his life. He has been seen by the medical staff at the Camp
concerning his health issues and was due for heart tests this month.

Presently, inmates are being reviewed for suitability and eligibility for home
confinement based upon their age and medical history. We hope you will
agree that Gary is a candidate for home confinement based upon the most
recent directives of Attorney General William Barr. Gary will be 73 in July
and has had triple by-pass surgery with a new aortic valve replacement,
scarred lungs, pneumonia twice this year, shortness of breath and gastritis.

For your information, I have a family member dying of this virus at the
present time and others ill with it as well. I do not want my brother to
become a victim of this virus, especially when there is a way to protect his
life with home confinement. We are grateful to the BOP professionals and
the Attorney General for being proactive by directing and implementing
immediate home confinement for vulnerable inmates like Gary. We all
know that “time is of the essence”.

We understand you are deeply concerned and we hope that you understand
our worry. I implore you to reach out to Ms. Wright and rule in favor of

Gary’s request.
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 34 of 36 PagelD: 220

With regards,

Karen Topjian
memdesigns@gmail.com

Attached - Inmate Request for Immediate Home Confinement
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 35 of 36 PagelID: 221

April 11, 2020

Dear Warden Ortiz,

This is my fourth letter to.you regarding my brother, Gary Basralian, 71610050. | appreciated that
you have responded to my past emails through your Executive Assistance and assume that you
understand the urgency of my requests. Unfortunately, to date, | have not seen any movement
towards home confinement although Gary’s medical record outlines, in detail, his conditions that
led to these requests. Gary fits into the directives of the Attorney General’s directives.

Gary will be 73 in July, and is in poor physical health. He has tried hard to be a good model
inmate, working most recently in the Library and preparing a course in Italian to teach other
inmates. He is a bright man with great potential, even at his age, to contribute to society.

i realize it is difficult running a prison where you have the full gamut of criminal crimes. But, the
Camp functions because of the non-violent nature of the inmates and the fact that most of the
crimes are considered ‘white collar crimes’. These men are not a danger to society ~ certainly
my brother is not!

This week | lost my sister-in-law to the virus; her husband also has the virus and is failing. And
now, my brother is in the cross-hairs of this virus and there is little being done that follows Federal
guidelines to ensure his health safety. This virus is horrid — high temperatures, coughing,
dehydration, fatigue, to name a few of the effects. And it can last several weeks. The care
required is more than letting someone lie in their bed. They need to be fed, given water, walked
so the lungs won’t fill up and they need cleanliness. Gary already has compromised lungs due to
scarring and last year, two bouts of pneumonia, He has had open-heart surgery and other
conditions that are in his report. His Case Manager, Ms. Wright, should have given you this report
since it was filed on March 30*.

With the virus now in the camp, | ask you — will you and your staff take care of these men? Will
you bring in the medical staff to do this? Will you give them the proper nutrition to see them
through these difficult days. They can’t be isolated and shunted away, waiting for the virus to
break. They will need care.

Mid-March, visiting was stopped. Other than the phone calls and emails, we have had no contact
with Gary. To be frank, there was NO way these men could get the virus except through camp
staff. And, until last week, the staff was not in protective gear and it was the first-time masks
were issued to the Inmaies. Also, there is no social distancing — impossible in a sleeping situation
with bunk beds and spacing of 3’ between them. We in the public have been practicing the
Federal guidelines for over three weeks — yet your Camp has not even adhered to it at this
junction. While | don’t know the full layout of the camp facility, | do know that, under these dire
circumstances, the visiting room could have been turned into a sleeping room ~— thereby allowing
more distance and better ventilation for the men. There is always a way to improve.

Warden Ortiz, you hold the lives of these men in your hands. We the families of these men
depended upon the BOP and you to follow the directives of the Attorney General Barr. We, at
Case 2:18-cr-00515-MCA Document 31 Filed 04/30/20 Page 36 of 36 PageID: 222

home, listen attentively to everything that comes from the AG. We know that inmates over 60,
with medical conditions, were to go to home confinement as of March 27th. AG Barr removed
the restriction of the length of the sentence as a component of the release. At that point — there
were, | believe, no cases of this virus in the camp. Now, unfortunately, they are four confirmed
cases and two pending. What comes next?

We can provide my brother a safe place to be in quarantine. He was and is currently not showing
symptoms of the virus. He needs to be released to home quarantine immediately so that he can
stay safe, And, if by chance he gets the virus when at home, he will not pass it along to others in
the camp. Each day that he is left in the camp, the greater the risk.

Gary is one of six siblings. We all are deeply affected by his incarceration. Yet, we are family, and
know his worth. We will fight for his safety under all circumstances. Although Gary understood
what his sentence was, he did not think that he could be subjected to this level of fear and
concern. We were assured by the judge when he was sentenced that the prison system would
provide good medical care. Unfortunately, this is not the case.

l implore you to release Gary so he can be quarantined at home while under home confinement.
The camp Is a dangerous place for a person with serious health concerns. Being at home can
potentially spare him the horrors of this illness and potentially, too, save his life.

Sincerely,

Karen Topjian

memdesigns@gmail.com
201-394-8370

cc:

William Barr. Attorney General US
Michael Carvajal, Director, BOP
Cory Booker, Senator NJ

Robert Menendez, Senator NJ
Philip Murphy, Governor NJ
